DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending, of which claims 1, 6, and 12 are independent claims.

Information Disclosure Statement
The references cited in the information disclosure statements (IDS) submitted on 11/03/2021 and 05/20/2022 have been considered by the examiner.

Specification Objections
The title of the invention is not fully descriptive.  A new title is required that includes the invention to which the claims are directed, specifically to ‘SYSTEMS AND METHODS FOR HARMONIC ANALYSIS OF SOIL BY CONVERTING FREQUENCY OF OPERATING SIGNAL’

Claim Objections
The following claims are objected to for lack of antecedent support or for redundancies.  The Examiner recommends the following changes:
Claim 6, line 10, replace “in to” with “into”.
Appropriate correction is respectfully requested.  



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms, which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-10, 12-16, and 18 of U.S. Patent No. 10,983,489 B2 to Jennings et al. (“Jennings”). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-3, 5-10, 12-16, and 18 of Jennings recite very similar functionality and structure as claims 1-15 of the present application.

Present US Patent Application No. 17/233,184
U.S. Patent No. 10,983,489 B2
Claim 1
A method, comprising: 

selecting a first frequency for an operating signal used by a sensor; 

converting the first frequency of the operating signal into a second frequency to create a stimulating signal, the second frequency being a harmonic of the first frequency; 

transmitting the stimulating signal into soil; 








comparing a second count of a responsive signal in the first frequency to a first count of the operating signal in the first frequency, the first count and the second count being a number of waves; and 

determining attenuation using the responsive signal, the attenuation corresponding to a difference between the first count and the second count and the attenuation being indicative of clay within the soil.
Claim 1
A method, comprising: 

selecting a first frequency for an operating signal used by a sensor; 

converting the first frequency of the operating signal into a second frequency to create a stimulating signal, the second frequency being a harmonic of the first frequency; 

transmitting the stimulating signal into soil; 
receiving a responsive signal based on the stimulating signal; 
converting the responsive signal at the second frequency back into the first frequency for comparing a waveform of the responsive signal to a waveform of the operating signal at the first frequency; 

comparing a second count of the responsive signal in the first frequency to a first count of the operating signal in the first frequency, the first count and the second count being a number of waves; and 

determining attenuation using the responsive signal, the attenuation corresponding to a difference between the first count and the second count and the attenuation being indicative of clay within the soil.
Claim 2
The method according to claim 1, wherein the first frequency is at least approximately 50MHz.
Claim 2
The method according to claim 1, wherein the first frequency is at least approximately 50MHz.
Claim 3
The method according to claim 1, wherein the second frequency is a second harmonic of the first frequency.
Claim 3
The method according to claim 1, wherein the second frequency is a second harmonic of the first frequency.
Claim 4
The method according to claim 1, wherein a volume of clay within the soil correlates to a magnitude of the attenuation.
Claim 5
The method according to claim 1, wherein a volume of clay within the soil correlates to a magnitude of the attenuation.
Claim 5
The method according to claim 1, further comprising repeating the method for a range of values for the first frequency.
Claim 6
The method according to claim 1, further comprising repeating the method for a range of values for the first frequency.
Claim 6
A device, comprising: 

a harmonic sensor circuit that produces an operating signal at a first frequency and emits a stimulating signal at a second frequency that is a harmonic of the first frequency; 

a processor; and 

a memory for storing instructions, the processor executing the instructions to: 

control the harmonic sensor circuit to emit the stimulating signal into soil; and 

determine attenuation of the stimulating signal in the soil based on an analysis of a responsive signal that has been converted back in to the first frequency relative to the operating signal; and 






comparing a second count of the responsive signal in the first frequency to a first count of the operating signal in the first frequency, the first count and the second count being a number of waves, the attenuation corresponding to a difference between the first count and the second count.
Claim 7
A device, comprising: 

a harmonic sensor circuit that produces an operating signal at a first frequency and emits a stimulating signal at a second frequency that is a harmonic of the first frequency; 

a processor; and 

a memory for storing instructions, the processor executing the instructions to: 

control the harmonic sensor circuit to emit the stimulating signal into soil; and 

determine attenuation of the stimulating signal in the soil based on an analysis of a responsive signal that has been converted back in to the first frequency relative to the operating signal; 

wherein the processor determines attenuation of the responsive signal by: 
converting the responsive signal from the second frequency to the first frequency; and 

comparing a second count of the responsive signal in the first frequency to a first count of the operating signal in the first frequency, the first count and the second count being a number of waves, the attenuation corresponding to a difference between the first count and the second count.
Claim 7
The device according to claim 6, further comprising a communications interface, the processor being configured to transmit a message to a cloud service that is indicative of the attenuation.
Claim 8
The device according to claim 7, further comprising a communications interface, the processor being configured to transmit a message to a cloud service that is indicative of the attenuation.
Claim 8
The device according to claim 6, wherein the first frequency is at least approximately 50MHz.
Claim 9
The device according to claim 7, wherein the first frequency is at least approximately 50MHz.
Claim 9
The device according to claim 6, wherein the second frequency is a second harmonic of the first frequency.
Claim 10
The device according to claim 7, wherein the second frequency is a second harmonic of the first frequency.
Claim 10
The device according to claim 6, wherein a volume of clay within the soil correlates to a magnitude of the attenuation.
Claim 12
The device according to claim 7, wherein a volume of clay within the soil correlates to a magnitude of the attenuation.

Claim 11
The device according to claim 10, wherein the processor is configured to vary the first frequency over a range of values.
Claim 13
The device according to claim 12, wherein the processor is configured to vary the first frequency over a range of values.
Claim 12
A method, comprising: 

converting a first frequency of an operating signal into a second, higher frequency relative to the first frequency to create a stimulating signal; 

transmitting the stimulating signal into soil; and 

determining attenuation based on a comparison of a responsive signal and the operating signal; and 







comparing a second count of the responsive signal in the first frequency to a first count of the operating signal in the first frequency, the first count and the second count being a number of waves, the attenuation corresponding to a difference between the first count and the second count.
Claim 14
A method, comprising: 

converting a first frequency of an operating signal into a second, higher frequency relative to the first frequency to create a stimulating signal; 

transmitting the stimulating signal into soil; and 

determining attenuation based on a comparison of a responsive signal and the operating signal; 

wherein determining attenuation in the responsive signal comprises: 
converting the responsive signal from the second, higher frequency to the first frequency; and 

comparing a second count of the responsive signal in the first frequency to a first count of the operating signal in the first frequency, the first count and the second count being a number of waves, the attenuation corresponding to a difference between the first count and the second count.
Claim 13
The method according to claim 12, wherein determining attenuation comprises comparing waveforms of the responsive signal and the operating signal.
Claim 15
The method according to claim 14, wherein determining attenuation comprises comparing waveforms of the responsive signal and the operating signal.
Claim 14
The method according to claim 12, further comprising selecting the first frequency from a range of frequencies of approximately 50MHz to 70MHZ, inclusive.
Claim 16
The method according to claim 14, further comprising selecting the first frequency from a range of frequencies of approximately 50MHz to 70MHZ, inclusive.
Claim 15
The method according to claim 12, wherein a volume of clay within the soil correlates to a magnitude of the attenuation.
Claim 18
The method according to claim 14, wherein a volume of clay within the soil correlates to a magnitude of the attenuation.


Compared to the claims of US Patent No. 10,983,489 B2, claims 1-3, 5-10, 12-16, and 18 of U.S. Patent No. 10,983,489 B2 anticipate the claimed features of claims 1-15 of the present application.  
Therefore, claims 1-15 of the instant application are rejected on the grounds of nonstatutory double patenting.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites, “...selecting a first frequency for an operating signal used by a sensor; … comparing a second count of a responsive signal in the first frequency to a first count of the operating signal in the first frequency, the first count and the second count being a number of waves; and determining attenuation using the responsive signal, the attenuation corresponding to a difference between the first count and the second count and the attenuation being indicative of clay within the soil.” 
Under its broadest reasonable interpretation, if a claim limitation covers performance that can be executed in the human mind, but for the recitation of generic electronic devices or generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Under their broadest reasonable interpretation and based on the description provided in the published Specification, such as paragraphs [0087] and [0091] describing the selection function,  the selection of the particular frequency for a signal could be performed as a mental process that can be performed through observation, evaluation and judgement. A person could define or designate a particular frequency to for a signal for a sensor.  
Under their broadest reasonable interpretation, the limitations of the comparing and the determining steps, as drafted, are processes that entail purely mathematical relationships or mathematical calculations. In particular, as claimed, the comparing function is a mathematical concept or calculation as described in Paragraphs [0092]-[0095] of the Specification, as published.  A person could mathematically make a comparison of a second count of a responsive signal to a first count of an operating signal from readings shown on a display (Paragraph [0078]).  As described in Paragraph [0095], the difference between the first count and the second count to determine attenuation is based on a mathematical computation.  Furthermore, the comparing and the determining recited in the claims could be mental processes that can be performed using pen and paper by observing “a second count of a responsive signal in the first frequency to a first count of the operating signal in the first frequency” and by determining “a difference between the first count and the second count”, as recited.  The determination of the attenuation could also be done through observation, evaluation, and judgement using pen and paper.
Accordingly, the claim recites an abstract idea.  
The judicial exceptions are not integrated into a practical application.  In particular, claim 1 recites the additional features of, “…converting the first frequency of the operating signal into a second frequency to create a stimulating signal, the second frequency being a harmonic of the first frequency; transmitting the stimulating signal into soil;…”.  
Integration into a practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. 2019 PEG at 53.
Regarding the converting of the first frequency of the operating signal into a second frequency to create a stimulating signal, and the transmission are insignificant extra-solution activities to the judicial exceptions identified.  Paragraph [0089] of the published Specification generally describes the conversion from 50 MHz to 100 MHz.  However, the conversion or changing from one frequency to another is not described with a degree of particularity, thus, not significant.  Furthermore, the transmission of the stimulating limitation amounts to necessary data outputting, (i.e., all uses of the recited judicial exception require such data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering).
Although the claim nominally requires these functions to be performed using a sensor, this apparatus implementation of abstract ideas is not sufficient to take the invention out of the realm of abstract ideas. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 US at 223 (“Stating an abstract idea while adding the words ‘apply it with a computer’ is insufficient to confer eligibility”.)  Simply implementing the abstract ideas on a generic sensor to perform the abstract ideas cannot integrate the judicial exceptions into a practical application.  Even when viewed in combination, this additional element does not integrate the recited judicial exception into a practical application. (In Alice Corp. Pty. Ltd. v. CLS Bank Int’l, the Supreme Court determined that the claim limitations “data processing system,” “communications controller,” and “data storage unit” were generic computer components that amounted to mere instructions to implement the abstract idea on a computer.)
In view of the foregoing, the additional limitations are not sufficient to demonstrate integration of a judicial exception into a practical application.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
Regarding the conversion function, US Patent Publication No. 2017/0176572 A1 to Charvat describes in Paragraph [0076] “The inventors further recognized that relatively simple and/or cost effective circuitry could be implemented at the target device to transform RF signals having a first center frequency received from an interrogator device to RF signals having a second center frequency different from the first center frequency for transmission. According to some embodiments, the second center frequency is harmonically related to the first center frequency.”  US Patent Publication No. 2018/0164252 A1 to Sears et al. describes “noting a second frequency being a change in said first frequency in response to a change in a property of said fluid”.  Further, US Patent No. 7,920,046 B1 to Aiouaz et al. describes in Column 14, lines 52-58 “a change from a first frequency to a second frequency for a Frequency Hopping Spread Spectrum (FHSS) operation of the reader system. The second reason may be a completion of the first tag operation, where the method further includes restarting another tag operation when the third signal is radiated through the first antenna without repeating a portion of the first tag operation performed when the first signal is radiated.”
Regarding the transmitting function, US Patent Publication No. 2017/0108452 A1 to Carlson (“Carlson”) describes in Paragraph [0020] “Further, in some embodiments, the sensor motes may transmit radio frequency signals at multiple levels for different depths and for different measurement lengths.” Carlson also describes in Paragraph [0053] “At 606, the method 600 can include sending, at a second frequency, a second radio frequency packet from the first device toward the second device. At 608, the method 600 can include receiving, at the first device, the second radio frequency packet from the second device.” Carlson describes in Paragraph [0054] “At 610, the method 600 may include determining one or more characteristics of the bulk medium based on times of flight of the first and second radio frequency packets” and Paragraph [0061] describes “...FIGS. 1-8, a sensor device is described that can be used to determine content or chemistry of a mixture (e.g., soil, sand, pulp, processed timber, etc.) based on propagation delays (time of flight) of packets transmitted through the mixture.”  US Patent No. 7,135,871 to Pelletier describes in the Abstract “The process includes the steps of: producing a primary microwave signal with a varying frequency, splitting the primary signal to provide first and second microwave signals, which first signal is transmitted through an electric conductor in the soil where it will be delayed in proportion to the dielectric constant of the soil, while the second signal provides an internal reference signal…”  US Patent No. 8,106,770 B2 to Candy describes in claim 1 a “method for detecting a target in a soil including the steps of: generating a transmit signal, the transmit signal including at least three different frequency components, a relatively high frequency component, a relatively medium frequency component and a relatively low frequency component; generating a transmitted magnetic field, based on the transmit signal, for transmission into the soil;…”.
Although the claim nominally requires these functions to be performed using a sensor, this apparatus implementation of abstract ideas is not sufficient to take the invention out of the realm of abstract ideas. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 US at 223 (“Stating an abstract idea while adding the words ‘apply it with a computer’ is insufficient to confer eligibility”.)  Simply implementing the abstract ideas on a generic sensor to perform the abstract ideas cannot integrate the judicial exceptions into a practical application.  Even when viewed in combination, this additional element does not integrate the recited judicial exception into a practical application. (In Alice Corp. Pty. Ltd. v. CLS Bank Int’l, the Supreme Court determined that the claim limitations “data processing system,” “communications controller,” and “data storage unit” were generic computer components that amounted to mere instructions to implement the abstract idea on a computer.)
In view of the foregoing, in accord with MPEP 2106.05(d), simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception does not qualify the claim as reciting “significantly more”. Therefore, the additional claimed features do not amount to significantly more and the claim is not patent eligible.
Regarding claims 2-3 and 5, under their broadest reasonable interpretation, the limitations of claim 2 further defines the first frequency, claim 3 further defines the second frequency, and claim 5 simply repeats the functions of claim 1, which have been established to include abstract ideas.  There are no additional limitations in the claims to apply, rely on, or use the judicial exception in a manner that would impose a meaningful limit on the judicial exception, such that claims 2-3 and 5 are not more than drafting efforts designed to monopolize the exception.  Accordingly, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 2-3 and 5 are not patent eligible.
Regarding claim 4, this claim recites “a volume of clay within the soil correlates to a magnitude of attenuation”.  Under their broadest reasonable interpretation, such claim does not add more than an insignificant extra-solution activity and does not provide significantly more than the abstract idea as explained in independent claim 1.  Claim 4 does not integrate the judicial exceptions into a practical application and does not amount to significantly more.  Thus, claim 4 is not patent eligible.
Claim 6 recites, “...determine attenuation of the stimulating signal in the soil based on an analysis of a responsive signal that has been converted back in to the first frequency relative to the operating signal; and comparing a second count of the responsive signal in the first frequency to a first count of the operating signal in the first frequency, the first count and the second count being a number of waves, the attenuation corresponding to a difference between the first count and the second count.” 
Under its broadest reasonable interpretation, if a claim limitation covers performance that can be executed in the human mind, but for the recitation of generic electronic devices or generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
Under their broadest reasonable interpretation, the limitations of the determination and the comparing, as drafted, are processes that entail purely mathematical relationships or mathematical calculations. As described in Paragraph [0095], the difference between the first count and the second count to determine attenuation is based on a mathematical computation.  In addition, as claimed, the comparing function is a mathematical concept or calculation as described in Paragraphs [0092]-[0095] of the Specification, as published.  A person could mathematically make a comparison of a second count of a responsive signal to a first count of an operating signal from readings shown on a display (Paragraph [0078]).  Furthermore, the determining and the comparing as recited in the claims could be mental processes that can be performed using pen and paper by observing and analyzing “a responsive signal that has been converted back in to the first frequency relative to the operating signal” and comparing the signals based on “a difference between the first count and the second count”, as recited.  The determination of the attenuation could also be done through observation, evaluation, and judgement using pen and paper.
Accordingly, the claim recites an abstract idea.  
The judicial exceptions are not integrated into a practical application.  In particular, claim 1 recites the additional features of, “…a harmonic sensor circuit that produces an operating signal at a first frequency and emits a stimulating signal at a second frequency that is a harmonic of the first frequency; a processor; and a memory for storing instructions, the processor executing the instructions to: control the harmonic sensor circuit to emit the stimulating signal into soil …”.  
Integration into a practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. 2019 PEG at 53.
Although the claim nominally requires these functions to be performed using a harmonic sensor circuit, a memory, and a processor, these apparatuses implementation of abstract ideas is not sufficient to take the invention out of the realm of abstract ideas. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 US at 223 (“Stating an abstract idea while adding the words ‘apply it with a computer’ is insufficient to confer eligibility”.)  Simply implementing the abstract ideas on a generic sensor, memory, and processor to perform the abstract ideas cannot integrate the judicial exceptions into a practical application.  Even when viewed in combination, the additional elements do not integrate the recited judicial exception into a practical application. (In Alice Corp. Pty. Ltd. v. CLS Bank Int’l, the Supreme Court determined that the claim limitations “data processing system,” “communications controller,” and “data storage unit” were generic computer components that amounted to mere instructions to implement the abstract idea on a computer.)
Regarding the producing of an operating signal, emitting a stimulating signal, storing of instructions, and controlling the harmonic sensor circuit to emit the stimulating signal are insignificant extra-solution activities to the judicial exceptions identified.  
Regarding the converting of the first frequency of the operating signal into a second frequency to create a stimulating signal, and the transmission are insignificant extra-solution activities to the judicial exceptions identified.  Paragraph [0087] of the published Specification generally describes the producing as essentially outputting the operating signal at a frequency.  Such limitation amounts to necessary data outputting.  See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering).  Similarly, the emission of the stimulating signal is a necessary data outputting.  As described in Paragraph [0087], the controlling function to control the harmonic sensor circuit to emit or output the stimulating signal is a simply using the harmonic sensor circuit as a tool that is used to output the stimulating signal.  Simply using a generic electronic component to emit, transmit, or output a signal cannot integrate a judicial exception into a practical application.  The storing of instructions is a well-known limitation as courts have found. See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.
In view of the foregoing, the additional limitations are not sufficient to demonstrate integration of a judicial exception into a practical application.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
Although the claim nominally requires these functions to be performed using a harmonic sensor circuit, a memory, and a processor, these apparatuses implementation of abstract ideas is not sufficient to take the invention out of the realm of abstract ideas. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 US at 223 (“Stating an abstract idea while adding the words ‘apply it with a computer’ is insufficient to confer eligibility”.)  Simply implementing the abstract ideas on a generic sensor, memory, and processor to perform the abstract ideas cannot integrate the judicial exceptions into a practical application.  Even when viewed in combination, the additional elements do not integrate the recited judicial exception into a practical application. (In Alice Corp. Pty. Ltd. v. CLS Bank Int’l, the Supreme Court determined that the claim limitations “data processing system,” “communications controller,” and “data storage unit” were generic computer components that amounted to mere instructions to implement the abstract idea on a computer.)
Regarding the production of an operating signal and emitting a stimulating signal, US Patent Publication No. 2017/0108452 A1 to Carlson (“Carlson”) describes in the Abstract “...the controller may control the first transducer to transmit in different frequencies and may determine the chemical composition based on the propagation delay at the different frequencies.” Carlson describes in Paragraph [0020] “In some embodiments, the sensor motes may transmit radio frequency signals at a first frequency and then at a second frequency and the system may utilize both attenuation of the signal data and time of flight to determine one or more characteristics of the bulk material.” Carlson also describes in Paragraph [0053] “At 606, the method 600 can include sending, at a second frequency, a second radio frequency packet from the first device toward the second device. At 608, the method 600 can include receiving, at the first device, the second radio frequency packet from the second device.” Carlson describes in Paragraph [0061] describes “...FIGS. 1-8, a sensor device is described that can be used to determine content or chemistry of a mixture (e.g., soil, sand, pulp, processed timber, etc.) based on propagation delays (time of flight) of packets transmitted through the mixture.” US Patent Publication No. 2007/0296415 A1 to Stamatescu describes in Paragraph [0054] “The digital signal generator (DSG) produces another pair of sinusoidal reference signals with a frequency different to any of the frequencies making up the transmitted signal and their harmonics.”  Further, US Patent No. 5,642,050 to Shoemaker describes in Column 9, lines 33-36 “In the illustrated embodiment, the detector transmits and receives signals at four different frequencies, but more stages can be added to extend the frequency range and improve the resolution of the resulting data.”
Regarding the storing of instructions, this function is recognized to be a well-known limitation. See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.
Regarding the controlling of the harmonic sensor circuit to emit the stimulating signal, Carlson describes in the Abstract “...the controller may control the first transducer to transmit in different frequencies and may determine the chemical composition based on the propagation delay at the different frequencies.” Carlson also describes in Paragraph [0020] (“In some embodiments, the sensor motes may transmit radio frequency signals at a first frequency and then at a second frequency and the system may utilize both attenuation of the signal data and time of flight to determine one or more characteristics of the bulk material.”  US Patent Publication No. 2015/0302248 A1 to Hecht et al. describes in Paragraph [0028] “the machine control can preferably check after receipt of the interruption signal whether no individual value document is disposed any longer along the transport path between the feeding device and the sensor device, and preferably, the check has had the result that no individual value document is disposed any longer along the transport path between the feeding device and the sensor device, emits a signal to the sensor device, in response to which the sensor device is set to the rest mode of operation.”  US Patent Publication No. 2012/0200452 A1 to Jones describes in Paragraph [0010] “The system comprises a signal emitter for emitting a series of signals at a preselected frequency in a direction toward the pile as the pile is being driven longitudinally into the soil, a reflector mounted at a fixed position on said pile for reflecting the series of signals from the signal emitter, a sensor positioned for receiving the reflected series of signals, and a computing device operably coupled with the signal emitter and the sensor for calculating the longitudinal displacement…”
In view of the foregoing, in accord with MPEP 2106.05(d), simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception does not qualify the claim as reciting “significantly more”. Therefore, the additional claimed features do not amount to significantly more and the claim is not patent eligible.
Regarding claims 7-9 and 11, under their broadest reasonable interpretation, the limitations of claim 7 refers to a generic communications interface to transmit a message, claim 8 further defines the first frequency, claim 9 further defines the second frequency, and claim 11 provides a variation of the first frequency without adding more than insignificant extra-solution activities, without providing significantly more.  There are no additional limitations in the claims to apply, rely on, or use the judicial exception in a manner that would impose a meaningful limit on the judicial exception, such that claims 7-9 and 11 are not more than drafting efforts designed to monopolize the exception.  Accordingly, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 7-9 and 11 are not patent eligible.
Regarding claim 10, this claim recites “a volume of clay within the soil correlates to a magnitude of attenuation”.  Under their broadest reasonable interpretation, such claim does not add more than an insignificant extra-solution activity and does not provide significantly more than the abstract idea as explained in independent claim 6.  Claim 10 does not integrate the judicial exceptions into a practical application and does not amount to significantly more.  Thus, claim 10 is not patent eligible.
The functions of independent claim 12 are implemented by similar functions as those of the method of claim 1 with substantially the same limitations.  Therefore, the rejection applied to claim 1 above also applies to claim 12. Independent claim 12 is not deemed patent eligible.
The functions of claims 13-15 are implemented by similar functions as those of the server of claims 2-5 with substantially the same limitations.  Therefore, the rejections applied to claims 2-5 above also apply to claims 13-15. Claims 13-15 are not deemed patent eligible.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Publication No. 2004/0239338 A1 to Jonsson et al. (“Jonsson”) describes measuring a physical parameter of a substance such as moisture and salt content. Jonsson describes in Paragraph [0004] “By measuring the attenuation (loss of energy) of the microwaves along with the phase shift (loss of velocity) of the microwaves the moisture content of the material can be accurately determined. This is typically done by transforming the output signal to an electrical signal. The attenuation and phase shift within a material can be used to calculate the dielectric properties of that material.”
Charvat et al., US Patent Publication Number 2017/0108452 A1 (“Charvat”), describes in Paragraph [0076] “The inventors further recognized that relatively simple and/or cost effective circuitry could be implemented at the target device to transform RF signals having a first center frequency received from an interrogator device to RF signals having a second center frequency different from the first center frequency for transmission. According to some embodiments, the second center frequency is harmonically related to the first center frequency.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M. CHOI whose telephone number is (571)272-1473.  The examiner can normally be reached on Monday - Friday 7:30 am to 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALICIA M. CHOI/Patent Examiner, Art Unit 2117